UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to: Commission file number: 001-33522 SYNTHESIS ENERGY SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 20-2110031 (State of Incorporation) (I.R.S. Employer Identification No.) Three Riverway, Suite 300, Houston, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 579-0600 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of May 10, 2015 there were 85,300,304 shares of the registrant’s common stock, par value $.01 per share, outstanding. TABLE OF CONTENTS Page PART 1. Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2015 (unaudited) and June 30, 2014 1 Consolidated Statements of Operations for the Three Months ended March 31, 2015 and 2014 (unaudited) 2 Consolidated Statements of Operations for the Nine Months ended March 31, 2015 and 2014 (unaudited) 3 Consolidated Statements of Comprehensive Loss for the Three and Nine Months ended March 31, 2015, and 2014 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months ended March 31, 2015 and 2014 (unaudited) 5 Consolidated Statements of Equity for the period from June 30, 2014 to March 31, 2015 (unaudited) 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure about Market Risk 38 Item 4. Controls and Procedures 39 PART II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 44 PART I Item 1.Financial Statements SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Balance Sheets (In thousands, except per share amounts) March 31, June 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Certificate of deposit- restricted — Accounts receivable-related party, net Prepaid expenses and other currents assets Inventory Total current assets Property, plant and equipment, net Intangible asset, net Investment in joint ventures Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accrued expenses and accounts payable $ $ Line of credit — Short-term bank loan Total current liabilities Commitment and contingencies Stockholder’s Equity: Common stock, $0.01 par value: 200,000 shares authorized: 73,300 and 73,107 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interests in subsidiaries ) ) Total stockholder’s equity Total liabilities and stockholder’s equity $ $ See accompanying notes to the consolidated financial statements. 1 SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Product sales and other — related parties $ $ Related party consulting and equipment sales 15 Total revenue Costs and Expenses: Costs of sales and plant operating expenses General and administrative expenses Stock-based compensation expense Depreciation and amortization Total costs and expenses Operating loss ) ) Non-operating income (expense): Equity in losses of joint ventures — (1 ) Foreign currency loss, net ) ) Interest income 33 6 Interest expense ) ) Net loss ) ) Less: Net loss attributable to noncontrolling interests ) ) Net loss attributable to stockholders $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the consolidated financial statements. 2 SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Nine Months Ended March 31, Revenue: Product sales and other — related parties $ $ Related party consulting and equipment sales Total revenue Costs and Expenses: Costs of sales and plant operating expenses General and administrative expenses Stock-based compensation expense Depreciation and amortization Impairment of long-lived assets — Total costs and expenses Operating loss ) ) Non-operating income (expense): Equity in losses of joint ventures — (2 ) Foreign currency gains (losses), net 6 (5 ) Interest income 53 22 Interest expense ) ) Net loss ) ) Less: Net loss attributable to noncontrolling interests ) ) Net loss attributable to stockholders $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to the consolidated financial statements. 3 SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Statements of Comprehensive Loss (In thousands) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Net loss, as reported $ ) $ ) $ ) $ ) Unrealized foreign currency translation adjustment ) ) 40 Comprehensive loss ) Less comprehensive income (loss) attributable to noncontrolling interests ) 39 ) 42 Comprehensive loss attributable to the Company $ ) $ ) $ ) $ ) See accompanying notes to the consolidated financial statements 4 SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation of property, plant and equipment Amortization of intangible and other assets Impairment of long-lived assets — Equity in losses of joint ventures — 2 Foreign currency gains (6 ) 5 Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets Inventory ) Other long-term assets ) Accrued expenses and payables ) Net cash used in operating activities ) ) Cash flows from investing activities: Certificate of deposit- restricted ) — Capital expenditures ) ) Equity investment in joint ventures — ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term bank loan — ) Payments on short-term bank loan ) — Proceeds from short-term bank loan Proceeds from Line of Credit — Proceeds from exercise of stock options, net 89 Proceeds from issuance of common stock, net — Net cash provided by financing activities Effect of exchange rates on cash 3 21 Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 5 SYNTHESIS ENERGY SYSTEMS, INC. Consolidated Statement of Equity (In thousands) (Unaudited) Common Stock Accumulated Other Non- Shares Common Stock Additional Paid-in Capital Deficit Accumulated Comprehensive Income controlling Interest Total Balance at June 30, 2014 $ $ $ ) $ $ ) $ Net loss — — — ) — ) ) Currency translation adjustment — 39 1 40 Comprehensive loss — ) Net proceeds from issuance of common stock 2 87 — — — 89 Stock-based compensation expense — Balance at March 31, 2015 $ $ $ ) $ $ ) $ See accompanying notes to the consolidated financial statements. 6 SYNTHESIS ENERGY SYSTEMS, INC. Notes to Consolidated Financial Statements (Unaudited) Note 1 — Summary of Significant Accounting Policies (a) Organization and description of business Synthesis Energy Systems, Inc. (“SES”), together with its wholly-owned and majority-owned controlled subsidiaries (collectively, the “Company”) is an energy and gasification technology company that provides products and solutions to the energy and chemical industries. The Company’s business is to create value by supplying its technology, equipment and services into global projects where lower cost low quality coals, coal wastes, municipal wastes, agricultural biomass, and other biomass feedstocks can be profitably converted through its proprietary gasification technology into clean synthesis gas, or syngas (a mixture of primarily hydrogen, carbon monoxide, and methane), which is then used to produce a variety of high value energy and chemical products.The Company’s initial operating projects to date convert high ash coal and coal wastes to chemical grade methanol, and the Company is pursuing a variety of additional global projects under development by customers who may use its technology platform to convert low quality coals such as lignite, coal wastes, municipal wastes and agricultural waste biomass to high value products such as electric power, transportation fuels, substitute natural gas fuel for direct reduction iron steel making and other products. The Company’s technology is originally based on the U-GAS® process developed by the Gas Technology Institute and the Company has augmented and differentiated the technology through design, detailed engineering, constructing, starting up and operating two commercial plants in China. The Company’s headquarters are located in Houston, Texas. (b) Basis of presentation and principles of consolidation The consolidated financial statements for the periods presented are unaudited.Operating results for the three month and nine months periods ended March 31, 2015 are not necessarily indicative of results to be expected for the fiscal year ending June 30, 2015. The consolidated financial statements are in U.S. dollars.Non-controlling interests in consolidated subsidiaries in the consolidated balance sheets represents minority stockholders’ proportionate share of the equity in such subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto reported in the Company’s Annual Report on Form 10-K for the year ended June 30, 2014.Significant accounting policies that are new or updated from those presented in the Company’s Annual Report on Form 10-K for the year ended June 30, 2014 are included below.The consolidated financial statements have been prepared in accordance with the rules of the United States Securities and Exchange Commission (“SEC”) for interim financial statements and do not include all annual disclosures required by generally accepted accounting principles in the United States. (c) Certificate of deposit-restricted The Company had approximately $1.6 million in restricted certificates of deposit at March 31, 2015. These amounts represent deposits made to Zaoahuang Bank Co, Ltd. and are used to secure the ZZ Line of Credit Agreement (as defined in Note 2) with Zaozhuang Bank Co., Ltd.These amounts are not available to the Company, unless the line of credit is paid down proportionately. (d) Accounting for Variable Interest Entities (“VIEs”) and Financial Statement Consolidation Criteria The joint ventures which the Company enters into may be considered VIEs. The Company consolidates all VIEs where it is the primary beneficiary. This determination is made at the inception of the Company’s involvement with the VIE and is continuously assessed. The Company considers qualitative factors and forms a conclusion that the Company, or another interest holder, has a controlling financial interest in the VIE and, if so, whether it is the primary beneficiary. In order to determine the primary beneficiary, the Company considers who has the power to direct activities of the VIE that most significantly impacts the VIE’s performance and has an obligation to absorb losses from or the right to receive benefits of the VIE that could be significant to the VIE. The Company does not consolidate VIEs where it is not the primary beneficiary. The Company accounts for these unconsolidated VIEs using eitherthe equity method of accounting or the cost method of accounting and includes its net investment on its consolidated balance sheets.Under the equity method, the Company’s equity interest in the net income or loss from its unconsolidated VIEs is recorded in non-operating income(expense) on a net basis on its consolidated statement of operations. Equity investments in which the Company exercises significant influence but does not control and is not the primary beneficiary are accounted for using the equity method. In the event of a change in ownership, any gain or loss resulting from an investee share issuance is recorded in earnings. Investments in which the Company is not able to exercise significant influence over the investee are accounted for under the cost method. Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights. 7 The Company has determined that the ZZ Joint Venture is a VIE and has determined that the Company is the primary beneficiary. In making the initial determination, the Company considered, among other items, the change in profit distribution between the Company and Xuejiao (as defined in Note 2 – Joint Ventures) after 20years. The expected negative variability in the fair value of the ZZ Joint Venture’s net assets was considered to be greater during the first 20years of the ZZ Joint Venture’s life, which coincided with our original 95% profit/loss allocation, versus the latter 30years in which the Company’s profit/loss allocation would be reduced to 10%. As the result of an amendment to the ZZ Joint Venture agreement in 2010, the profit distribution percentages will remain in place after the first 20years, providing further support to the determination that the Company is the primary beneficiary. The following tables provide additional information on the ZZ Joint Venture’s assets and liabilities as of March 31, 2015 and June 30, 2014 which are consolidated within the Company’s consolidated balance sheets (in thousands): March 31, 2015 Consolidated ZZ Joint Venture (1) % (2) Current assets $ $ 28 % Long-term assets (3) 24 % Total assets $ $ 25 % Current liabilities $ $ 84 % Equity 7 % Total liabilities and equity $ $ 25 % June 30, 2014 Consolidated ZZ Joint Venture(1) % (2) Current assets $ $ 10 % Long-term assets 48 % Total assets $ $ 39 % Current liabilities $ $ 72 % Equity 34 % Total liabilities and equity $ $ 39 % Amounts reflect information for the ZZ Joint Venture and exclude intercompany items. ZZ Joint Venture’s percentage of the amount on the Company’s consolidated balance sheets. Includes the effect of impairment of long-lived assets related to our ZZ Joint Venture facility. The Company has determined that the Yima Joint Ventures are VIEs and that Yima (as defined in Note 2 – Joint Ventures), the joint venture partner, is the primary beneficiary since Yima has a 75% ownership interest in the Yima Joint Ventures and has the power to direct the activities of the VIE that most significantly influence the VIE’s performance. Until May 31, 2013, the Company accounted for its equity interest in the Yima Joint Ventures under the equity method of accounting. Under this method, the Company recorded its proportionate share of the Yima Joint Ventures’ net income or loss based on the Yima Joint Venture’s financial results. As of June 1, 2013, the Company changed to the cost method of accounting because the Companyconcluded that it is unable to exercise significant influence over the Yima Joint Ventures.The Company’sconclusion regardingof its lack of significant influence is due to various circumstances including limited participation in operating and financial policymaking processes and the Company’s limited ability to influence technological decisions. 8 The Company has determined that SES Resource Solutions, Ltd. (“SRS”)which was formed in June 2011 is a VIE and that the Company is not the primary beneficiary, since neither the Company nor Midas Resources AG control SRS as each have a 50% ownership interest in SRS and the control, risks and benefits of SRS are shared equally.SRS was dissolved on January 9, 2015. The Company has determined that the TIANWO-SES Joint Venture (as defined in Note 2 – Joint Ventures – TIANWO-SES Joint Venture) is a VIE and that TST, the joint venture partner, is the primary beneficiary since TST has a 65% ownership interest in the TIANWO-SES Joint Venture and has the power to direct the activities of the TIANWO-SES Joint Venture that most significantly influence its performance. The Company has determined that the GC Joint Venture is a VIE and has determined that it is the primary beneficiary since the Company has a 51% ownership interest in the GC Joint Venture and since there are no qualitative factors that would preclude the Company from being deemed the primary beneficiary. There were no significant assets recorded within the GC Joint Venture as of March 31, 2015.There were however, current liabilities of approximately $0.6 million as of March 31, 2015 and $1.2 million as of March 31, 2014, related to unpaid settlements of amounts due to various contractors from the initial construction work for the project.In June 2014, the Company wrote off approximately $0.6 million of these unpaid settlements according to current local business contract law.The GC Joint Venture project is not currently being developed and the Company is continuing to work to liquidate and ultimately dissolve the GC Joint Venture. (e) Revenue Recognition Revenue from sales of products, which has included the capacity fee and energy fee earned at the ZZ Joint Venture plant and is expected to include sale of methanol under the ZZ Cooperation Agreement, and sales of equipment are recognized when the following elements are satisfied: (i)there are no uncertainties regarding customer acceptance; (ii)there is persuasive evidence that an agreement exists; (iii)delivery has occurred; (iv)the sales price is fixed or determinable; and (v)collectability is reasonably assured.The Company records revenue net of any applicable value-added taxes. Technology licensing revenue is typically received over the course of a project’s development as milestones are met.The Company may receive upfront licensing fee payments when a license agreement is entered into.Typically, the majority of a license fee is due once project financing and equipment installation occur. The Company recognizes license fees as revenue when the license fees become due and payable under the license agreement, subject to the deferral of the amount of the performance guarantee.Fees earned for engineering services, such as services that relate to integrating our technology to a customer’s project, are recognized using the percentage-of-completion method. (f) Fair value measurements Accounting standards require that fair value measurements be classified and disclosed in one of the following categories: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level 3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). 9 The Company’s financial assets and liabilities are classified based on the lowest level of input that is significant for the fair value measurement.The following table summarizes the assets and liabilities of the Company measured at fair value on a recurring basis as of March 31, 2015 and June 30, 2014 (in thousands): March 31, 2015 Level 1 Level 2 Level 3 Total Assets: Certificates of Deposit $
